SCOTT, J.
The justice should have granted the motion to strike out the evidence as to the value of the physician’s services, as that was not a proper element of the damage to the infant. As he did refuse to strike the evidence out, we are bound to presume that he included the amount in the sum for which he gave judgment. If the *1057plaintiff will within 10 days stipulate to reduce the judgment by $50, the judgment as so modified will be affirmed, without costs; otherwise it must be reversed and a new trial granted, with costs to appellant to abide the event. All concur.